Egan, J.
Plaintiffs and appellees move to dismiss this appeal because the amount in dispute is less than five hundred dollars. The amount sued for is thirty per cent of the balance due on a stock note and subscription of one thousand dollars to the Pelican Mutual Insurance Co. This balance is alleged by plaintiffs to be $622.54. As was said in the case of Peysleand v. Weber, 25 A. 133, it seems clear that before decreeing the defendant to pay the thirty per cent demanded now, it must be ascertained whether he is liable as a stockholder to the extent alleged in the petition. This amount exceeds five hundred dollars. The motion to dismiss must therefore be refused. Williams v. Vance, 2 A. 909, and V. S. & T. R. R. Co. v. Hamilton, 15 A. 521.